Having considered the petition, we conclude that petitioner
                  has not met his burden of demonstrating that writ relief is warranted. See
                  id. Accordingly, we deny the petition. See NRAP 21(b)(1).
                             It is so ORDERED.




                                                                                          J.
                                                                  esty



                                                             Parraguirre


                                                               012°
                                                             Cherry


                  cc: Laszlo Schoka
                       Attorney General/Dep't of Public Safety/Carson City




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                EME